DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 3/21/22.  Claims 1 and 3-31 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1 and 3-31 are rejected under 35 U.S.C. 103 as being unpatentable over David R. Brown et al. (Patent Pub. Application No.: US 2014/0279776 A1, hereinafter ‘Brown’776), and further in view of Chowdhury et al. (US 2008/0155239).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-31 are rejected under 35 U.S.C. 103 as being unpatentable over David R. Brown et al. (Patent Pub. Application No.: US 2014/0279776 A1, hereinafter ‘Brown’776), and further in view of Chowdhury et al. (US 2008/0155239).
With respect to claim 1, Brown’776 teaches a state machine engine, comprising: a plurality of configurable elements, each configurable element of the plurality of configurable elements comprising a state transition element (STE) (see Para [0032], the state machine engine may include a number of (e.g., one or more) finite state machine (FSM) lattices (e.g., core of the state machine engine 14).  For purposes of this application the term "lattice" refers to an organized framework of elements such as state machine elements, ‘state transition elements (STE)’) comprising a memory cell programmed with configuration data to selectively set a state of the memory cell to a binary high value or a binary low value (see Para [0048], a state machine element comprises a plurality of memory cells, and such memory cell comprises a memory cell that can be set to a data state, such as one that corresponds to either a high or a low value (e.g., a 1 or 0), and Para [0038] teaches the configurable elements may include state machine elements (SMEs) 34, 36 (shown in FIG. 5) that are hierarchically organized into rows 38 (shown in FIGS. 3 and 4) and blocks 32 (shown in FIGS. 2 and 3).  The SMEs may also be considered state transition elements (STEs), 
wherein the STE is configured to analyze at least a portion of an input data stream based on the data state of the memory cell (see Para [0040], the FSM lattice 30 includes a plurality of blocks 32 that can be selectively coupled to an input block 52 (e.g., a data input port) for receiving signals (e.g., data) and providing the data to the blocks 32, and the blocks 32 can also be selectively coupled to an output block 54 (e.g., an output port) for providing signals from the blocks 32 to an external device (e.g., another FSM lattice 30), wherein FSM lattice 30 can also include a programming interface 56 to configure (e.g., via an image, program) the FSM lattice 30. The image can ‘configure (e.g., set) the state of the SMEs 34, 36 (I.e. memory element state)’. That is, the image can configure the SMEs 34, 36 to react in a certain way to a given input at the input block 52) and 
to output a result of the analysis as an event (see Para [0049], a memory cell 80, therefore, outputs a high signal to the detect line 82 when the memory cell 80 is set to a high value and the data on the data stream line 84 selects the memory cell 80) representative of a satisfaction of traversal of a portion of a graph problem to be solved based on the at least a portion of the input data stream, wherein the STE is configured to represent a node of a graph edge as the portion of the graph problem to be solved (pa 0058, In an example, each root node 92, standard node 94, and terminal node 96 can correspond to a configurable element in the FSM lattice 30. Each edge 98 can correspond to connections between the configurable elements. Thus, a standard node 94 that transitions to ( e.g., has an edge 98 connecting to) another standard node 94 or a terminal node 96 corresponds to a configurable element that transitions to ( e.g., provides an output to) another configurable element.) wherein the STE evaluates the at least a portion of the input data to determine whether the node matches the at least a portion of the input data (pa 0057, In the diagram 90, the root node 92 can be initially activated and can activate downstream nodes 94 when the input data matches an edge 98 from the root node 92. Nodes 94 can activate nodes 96 when the input data matches an edge 98 from the node 94. Nodes 94, 96 throughout the diagram 90 can be activated in this manner as the input data is received. A terminal node 96 corresponds to a match of a sequence of interest in the input data. Accordingly, activation of a terminal node 96 indicates that a sequence of interest has been received as the input data. In the context of the FSM lattice 30 implementing a pattern recognition function, arriving at a terminal node 96 can indicate that a specific pattern of interest has been detected in the input data.), wherein the STE is configured to report the node of the graph edge as the result of the analysis when the node graph edge matches the at least a portion of the input data (pa 0062, the output provided by a terminal node 96 is binary, that is, the output indicates whether the pattern of interest has been matched or not.).
However, Brown’776 does not explicitly teaches “… wherein the graph problem to be solved comprises a determination of whether a target node is reachable from an origin node and a determination of the distance from the origin node to the target node when it is determined that the target node is reachable from the origin node”.
Chowdhury teaches wherein the graph problem to be solved comprises a determination of whether a target node is reachable from an origin node (see Para 0110, The door controller 64 then consumes each bit of the input word in succession to traverse through the nodes of the Binary Decision Diagram and reach a node that signifies a state of the automaton. A decision is made based on this state of the automaton.) and a determination of the distance from the origin node to the target node when it is determined that the target node is reachable from the origin node (pa 0094, The input is traversed down the binary tree rooted at this node. As mentioned above, the first element in the record storing the node, in the column denoted "Level", denotes which bit of the input to use for comparison. Depending upon whether that bit is zero or one, the appropriate sub-tree is followed down to the leaf node-directed by the second (Low) or third (High) element in the record, respectively.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Brown’776’s with the teachings of Chowdhury because it indicates if the binary tree matches the given input (pa 0058&0095).

Claim 14 and 29 recites the limitations of claim 1, thus are rejected for the same reasons stated in claim 1 discussed above.

Regarding claim 3, Brown’776 teaches the STE is configured to report the event representative of the satisfaction of traversal of the portion of the graph problem to be solved based on a match of the at least a portion of the input data stream with a stored value as the state of the memory cell (see Para [0053], ‘an output (i.e. report)’ block 54 from a first FSM lattice can be coupled to an input block 52 of a second FSM lattice, such that input data for the second FSM lattice can include the output data from the first FSM lattice in a hierarchical arrangement of a series of FSM lattices, wherein Para [0032] teaches (see Para [0032], clusters of FSM lattices of the state machine engine may be arranged in a hierarchical structure wherein outputs from state machine lattices on a lower level of the hierarchical structure may be used as inputs to state machine lattices on a higher level). (Applicant’s specification states in paragraph [0119], generates a report (e.g., outputs a signal indicating whether the input character was matched in the respective node), that is, when the stored value (e.g., character) of a node matches the input data, an event is generated to be reported).  
Regarding claim 4, Brown’776 teaches the STE is configured to report only one instance of the event representative of the satisfaction of traversal of the portion of the graph problem to be solved (see Para [0032], clusters of FSM lattices of the state machine engine may be arranged in a hierarchical structure wherein outputs from state machine lattices on a lower level of the hierarchical structure may be used as inputs to state machine lattices on a higher level)).  
Regarding claim 5, Brown’776 teaches a second STE, wherein the second STE comprises a second memory element programmed with second configuration data to selectively set a data state of the second memory element as one of a high state and a low state (see Para [0048], a state machine element comprises a plurality of memory cells, and such memory cell comprises a memory cell that can be set to a data state, such as one that corresponds to either a high or a low value (e.g., a 1 or 0), and Para [0038] teaches the configurable elements may include state machine elements (SMEs) 34, 36 (shown in FIG. 5) that are hierarchically organized into rows 38 (shown in FIGS. 3 and 4) and blocks 32 (shown in FIGS. 2 and 3).  The SMEs may also be considered state transition elements (STEs), wherein the second STE is configured to analyze at least a second portion of the input data stream based on the data state of the second memory element (see Para [0040], the FSM lattice 30 includes a plurality of blocks 32 that can be selectively coupled to an input block 52 (e.g., a data input port) for receiving signals (e.g., data) and providing the data to the blocks 32, and the blocks 32 can also be selectively coupled to an output block 54 (e.g., an output port) for providing signals from the blocks 32 to an external device (e.g., another FSM lattice 30), wherein FSM lattice 30 can also include a programming interface 56 to configure (e.g., via an image, program) the FSM lattice 30. The image can ‘configure (e.g., set) the state of the SMEs 34, 36 (I.e. memory element state)’. That is, the image can configure the SMEs 34, 36 to react in a certain way to a given input at the input block 52) and to output a second result of the analysis as an event representative of a satisfaction of a traversal of a second portion of the graph problem to be solved based on the second portion of the input data stream (see Para [0032], clusters of FSM lattices of the state machine engine 14 may be arranged in a hierarchical structure wherein outputs from state machine lattices on a lower level of the hierarchical structure may be used as inputs to state machine lattices on a higher level, wherein Para [0033] teaches based on the hierarchical parallel configuration of the state machine engine 14, the state machine engine 14 can be employed for complex data analysis (e.g., pattern recognition), wherein the state machine engine 14 may analyze a data stream according to several criteria (e.g., search terms), at about the same time and each of the parallel FSM lattices may determine whether the term advances the state machine engine 14 to the next state in the processing criterion (i.e. a satisfaction of traversal of a portion of a graph problem to be solved based on a portion of the input data stream)). (Applicant’s specification states in paragraph [0119], generates a report (e.g., outputs a signal indicating whether the input character was matched in the respective node), that is, when the stored value (e.g., character) of a node matches the input data, an event is generated to be reported).
Regarding claim 6, Brown’776 teaches the STE is configured to report the event representative of the satisfaction of traversal of the portion of the graph problem to be solved to a host device coupled to the state machine engine (see Para [0076], automaton can be represented as a directed graph where the nodes of the graph correspond to the set of states.  In an example, a transition from state p to state q on an input symbol .alpha., i.e. .delta.(p,.alpha.), is shown by a directed connection from node p to node q. In an example, a reversal of an automaton produces a new automaton where each transition p.fwdarw.q on some symbol .alpha).  
Regarding claim 7, Brown’776 teaches STE is configured to analyze the at least a portion of the input data stream to match a character present in the input data stream with a programmed value as the configuration data of the STE (see Para [0076], the language recognized (e.g., matched) by an automaton is the set of all possible character strings which when input sequentially into the automaton will reach a final state).    
Regarding claim 8, Brown’776 teaches at least one configurable element of the plurality of configurable elements is utilized in analysis of the input data stream until an end of data signal is received (see Para [0065], each FSM lattice includes a respective data input block 52 to receive data input, a programming interface block 56 to receive configuring signals and an output block 54).  
Regarding claim 9, Brown’776 teaches the STE is configured to report the event when an end of data signal in the input data is received (see Para [0065], each FSM lattice includes a respective data input block 52 to receive data input, a programming interface block 56 to receive configuring signals and an output block 54 and Para [0066] teaches The data provided can effectively be a summary of complex events (e.g., sequences of interest) that were recorded by the first FSM lattice 30A).    
With respect to claim 10, Brown’776 teaches a device comprising: a processor when in operation transmits input data to be analyzed by a plurality of configurable elements (see Para [0030], processor-based device, such as the system 10, a processor 12, such as a microprocessor may be coupled directly or indirectly to each of the elements in the system 10), each configurable element of the plurality of configurable elements comprising a state transition element (STE) (see Para [0032], the state machine engine may include a number of (e.g., one or more) finite state machine (FSM) lattices (e.g., core of the state machine engine 14).  For purposes of this application the term "lattice" refers to an organized framework of elements such as state machine elements, state transition elements (STE)) comprising 
aSerial No. 15/692,972 Amendment and Response to Office Action Mailed July 25, 2019memory element programmed with configuration data to selectively set a data state of the memory element as one of a high state and a low state (see Para [0038] teaches the FSM lattice comprises an array of blocks 32 include a plurality of selectively couple-able hardware elements (e.g., configurable elements and/or special purpose elements) that correspond to a plurality of states (i.e. a high state and a low state) in a FSM, wherein ‘the configurable elements can be configured (e.g., programmed) (i.e. a memory element programmed)’ to implement many different functions, for example, the configurable elements may include state machine elements (SMEs) 34, 36 (shown in FIG. 5) that are hierarchically organized into rows 38 (shown in FIGS. 3 and 4) and blocks 32 (shown in FIGS. 2 and 3).  The SMEs may also be considered state transition elements (STEs),
wherein the STE is configured to analyze at least a portion of the input data stream based on the data state of the memory element (see Para [0040], the FSM lattice 30 includes a plurality of blocks 32 that can be selectively coupled to an input block 52 (e.g., a data input port) for receiving signals (e.g., data) and providing the data to the blocks 32, and the blocks 32 can also be selectively coupled to an output block 54 (e.g., an output port) for providing signals from the blocks 32 to an external device (e.g., another FSM lattice 30), wherein FSM lattice 30 can also include a programming interface 56 to configure (e.g., via an image, program) the FSM lattice 30. The image can ‘configure (e.g., set) the state of the SMEs 34, 36 (I.e. memory element state)’. That is, the image can configure the SMEs 34, 36 to react in a certain way to a given input at the input block 52) and 
to output a result of the analysis as an event (see Para [0049], a memory cell 80, therefore, outputs a high signal to the detect line 82 when the memory cell 80 is set to a high value and the data on the data stream line 84 selects the memory cell 80), wherein the STE is configured to represent a node of a graph edge as the portion of a graph problem to be solved (pa 0058, In an example, each root node 92, standard node 94, and terminal node 96 can correspond to a configurable element in the FSM lattice 30. Each edge 98 can correspond to connections between the configurable elements. Thus, a standard node 94 that transitions to ( e.g., has an edge 98 connecting to) another standard node 94 or a terminal node 96 corresponds to a configurable element that transitions to ( e.g., provides an output to) another configurable element.), wherein the STE evaluates the at least a portion of the input data to determine whether the node matches the at least a portion of the input data, wherein the STE is configured to report the node of the graph edge as the event when the node matches the at least a portion of the input data (pa 0057, In the diagram 90, the root node 92 can be initially activated and can activate downstream nodes 94 when the input data matches an edge 98 from the root node 92. Nodes 94 can activate nodes 96 when the input data matches an edge 98 from the node 94. Nodes 94, 96 throughout the diagram 90 can be activated in this manner as the input data is received. A terminal node 96 corresponds to a match of a sequence of interest in the input data. Accordingly, activation of a terminal node 96 indicates that a sequence of interest has been received as the input data. In the context of the FSM lattice 30 implementing a pattern recognition function, arriving at a terminal node 96 can indicate that a specific pattern of interest has been detected in the input data.), wherein the processor when in operation receives a report of the event representative of a satisfaction of traversal of a portion of a graph problem to be solved based on the at least a portion of the input data stream (pa 0062, the output provided by a terminal node 96 is binary, that is, the output indicates whether the pattern of interest has been matched or not).
However, Brown’776 do not explicitly teach “wherein the graph problem to be solved comprises a determination of whether a target node is reachable from an origin node and a determination of the distance from the origin node to the target node when it is determined that the target node is reachable from the origin node”.
Chowdhury teaches wherein the graph problem to be solved comprises a determination of whether a target node is reachable from an origin node (see Para 0110, The door controller 64 then consumes each bit of the input word in succession to traverse through the nodes of the Binary Decision Diagram and reach a node that signifies a state of the automaton. A decision is made based on this state of the automaton.) and a determination of the distance from the origin node to the target node when it is determined that the target node is reachable from the origin node (pa 0094, The input is traversed down the binary tree rooted at this node. As mentioned above, the first element in the record storing the node, in the column denoted "Level", denotes which bit of the input to use for comparison. Depending upon whether that bit is zero or one, the appropriate sub-tree is followed down to the leaf node-directed by the second (Low) or third (High) element in the record, respectively.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Brown’776’s with the teachings of Chowdhury because it indicates if the binary tree matches the given input (pa 0058&0095).
Regarding claim 11, Brown’776 teaches when in operation identifies the report as corresponding to a respective edge and a respective node of the graph problem to be solved (see Para [0055]-[0056], nodes 94 can activate nodes 96 when the input data matches an edge 98 from the node 94).  
Regarding claim 12, Brown’776 teaches when in operation transmits second input data to be analyzed by a second STE based on the graph problem to be solved (see Para [0135], each of the state machine engines 14 stores instructions indicating its position in the rank of devices that make up the module 340.  As such, each of the state machine engines 14 is able to time data storage and data output to facilitate orderly data transfer using the IR data bus 376 so that data is provided and stored at the right time).
Regarding claim 13, Brown’776 teaches categorizes the report and store the categorized report in the memory (see Para [0032], clusters of FSM lattices of the state machine engine may be arranged in a hierarchical structure wherein outputs from state machine lattices on a lower level of the hierarchical structure may be used as inputs to state machine lattices on a higher level).  
Regarding claim 15, Brown’776 teaches a second STE, wherein the second STE is configured to analyze second portions of the input data and generate an indication of a second event representative of satisfaction of traversal of a second portion of the graph problem to be solved (see Para [0076], automaton can be represented as a directed graph where the nodes of the graph correspond to the set of states.  In an example, a transition from state p to state q on an input symbol .alpha., i.e. .delta.(p,.alpha.), is shown by a directed connection from node p to node q. In an example, a reversal of an automaton produces a new automaton where each transition p.fwdarw.q on some symbol .alpha).  
Regarding claim 16, Brown’776 teaches the STE and the second STE are configured to transmit the indication of the event and the indication of the second event, respectively, in parallel (see Para [0032] and [0144], all of the data stored by the data buffer system 159 is provided to the state machine engines over the IR data bus so that each state machine engine may receive all of the data for parallel analysis).  
Regarding claim 17, Brown’776 teaches the STE and the second STE are configured to transmit the indication of the event and the indication of the second event (see Para [0124], the state machine engine 14 F0 may be configured to receive a first indication (e.g., logic high) indicating that the state machine engines 14 F1, F2, and F3 are all available to receive data), respectively, in response to receipt of an end of data character at the STE and the second STE (see Para [0043], a second analysis performed by at least a portion of the data stream by another GOT 60 in a second half of all the GOTs 60 (GOTs 60 four through seven) can be provided by routing line 176 to the match element 160, and Para [0061] teaches a configurable element remains active for a single data cycle (e.g., a single character, a set of characters, a single clock cycle) and then becomes inactive unless re-activated by an upstream configurable element).
Regarding claim 18, Brown’776 teaches the STE is configured analyze the portions of the input data stream via comparison of a character present in the portions of the input data stream with a stored value as the data state in the STE (see Para [0056], an upstream node 92, 94 can react to the input data by activating a node 94, 96 that is downstream from the node when the input data matches criteria specified by an edge 98 between the upstream node 92, 94 and the downstream node 94, 96).  
Regarding claim 19, Brown’776 teaches the STE is configured to generate the indication of the event based on the comparison of the character present in the portions of the input data stream with the stored value as the data state in the STE (see Para [0054]-[0055], a word comprising a plurality of bits indicating matches and non-matches to a plurality of patterns, and a state vector corresponding to the state of all or certain configurable elements at a given moment).  
Regarding claim 20, Brown’776 teaches the automaton comprises a second STE, wherein the second STE is configured analyze the portions of the input data stream via comparison of a second character present in the portions of the input data stream with a stored value as a second data state in the second STE (see Para [0058], each edge correspond to connections between the configurable elements, and then a standard node 94 that transitions to (e.g., has an edge 98 connecting to) another standard node 94 or a terminal node 96 corresponds to a configurable element that transitions to (e.g., provides an output to) another configurable element).  
Regarding claim 21, Brown’776 teaches the STE is configured to store a first portion of a node identification value of a node of the graph as the stored value in the STE (see Para [0076], an automaton can be represented as a directed graph where the nodes of the graph correspond to the set of states).  
Regarding claim 22, Brown’776 teaches the second STE is configured to store a second portion of the node identification value of the node of the graph as the stored value in the second STE (see Para [0076], an automaton can be represented as a directed graph where the nodes of the graph correspond to the set of states).  
Regarding claim 23, Brown’776 teaches receive the indication of the event generated by the STE (see Para [0068], the second FSM lattice 30B does not receive the raw data stream as an input, but rather receives the indications of patterns of interest that are matched by the raw data stream as determined by the first FSM lattice 30A, and the second FSM lattice 30B can implement a FSM that recognizes patterns in the output data stream from the first FSM lattice 30A).  
Regarding claim 24, Brown’776 teaches generate a second data stream and transmit the second data stream to the STE for analysis (see Para [0054], each edge 98 can correspond to connections between the configurable elements.  Thus, a standard node 94 that transitions to (e.g., has an edge 98 connecting to) another standard node 94 or a terminal node 96 corresponds to a configurable element that transitions to (e.g., provides an output to) another configurable element).  
Regarding claim 25, Brown’776 teaches the host processor is configured to generate the second data stream based upon the indication of the event generated by the STE (see Para [0066], the second FSM lattice 30B can then react based on the output provided by the first FSM lattice and provide a corresponding output signal of the hierarchical structure, and this hierarchical coupling of two FSM lattices 30A and 30B in series provides a means to provide data regarding past events in a compressed word from a first FSM lattice 30A to a second FSM lattice 30B).  
With respect to claim 26, Brown’776 teaches a device, comprising: a memory configured to store instructions executable by the electronic device, wherein the instructions comprise a compiler configured to a program a finite state machine lattice (see Para [0032], the state machine engine may include a number of (e.g., one or more) finite state machine (FSM) lattices, and Para [0052], the SME can be configured by storing an image created by the compiler into the registers and loading the bits in the registers into associated memory cells) with a stored value representative of an identification of a node of a graph problem to be solved for comparison against a character in a data stream (see Para [0045], ‘an output (i.e. report)’ from the output block 54 can include a single bit indicating a match of a given pattern, ‘a word comprising a plurality of bits indicating matches and non-matches to a plurality of patterns (i.e. against a character in a data stream)’, and a state vector corresponding to the state of all or certain configurable elements at a given moment, and Para [0100], the results memory may be configured to store a received result in a particular portion of the results memory based on a characteristic of the result, such as an indication of a location in the FSM lattice 30 from which the result was provided).  
Chowdhury teaches wherein the graph problem to be solved comprises a determination of whether a target node is reachable from an origin node (see Para 0110, The door controller 64 then consumes each bit of the input word in succession to traverse through the nodes of the Binary Decision Diagram and reach a node that signifies a state of the automaton. A decision is made based on this state of the automaton.) and a determination of the distance from the origin node to the target node when it is determined that the target node is reachable from the origin node (pa 0094, The input is traversed down the binary tree rooted at this node. As mentioned above, the first element in the record storing the node, in the column denoted "Level", denotes which bit of the input to use for comparison. Depending upon whether that bit is zero or one, the appropriate sub-tree is followed down to the leaf node-directed by the second (Low) or third (High) element in the record, respectively.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Brown’776’s with the teachings of Chowdhury because it indicates if the binary tree matches the given input (pa 0058&0095).
Regarding claim 27, Brown’776 teaches program the finite state machine lattice by generating a binary image of high and low bits for storage in memory cells of the finite state machine lattice as the stored value (see Para [0034] the stream of data to be analyzed may include multiple bits of data in a binary format or other formats, and [0052], the image created by the compiler includes a binary image of high and low (e.g., 1 and 0) bits, and the image can configure the FSM lattice 30 to implement a FSM by cascading the SMEs 34, 36).  
Regarding claim 28, Brown’776 teaches reprogram the finite state machine lattice by generating a second binary image of high and low bits for storage in the memory cells of the finite state machine lattice as the stored value subsequent to generation of a match in the state machine lattice based on the comparison (see Para [0034] and [0052], the SMEs can be configured by storing an image created by the compiler 20 into the registers and loading the bits in the registers into associated memory cells 80, for example, the image created by the compiler 20 includes a binary image of high and low (e.g., 1 and 0) bits, and Para [0054], a number of FSM lattices 30 may be included in a state machine engine, such as state machine engine 14, to perform data analysis, such as pattern-recognition (e.g., speech recognition, image recognition, etc.)).  
Regarding claim 30, Brown’776 teaches receive an input and simulate operation of the STE based on the input (see Para [0090], to perform the same functions across multiple state machine engines, to reproduce results across multiple state machine engines, to cascade results across multiple state machine engines).  
Regarding claim 31, Brown’776 teaches generate an indication of a result of the simulation of the operation of the STE (see Para [0060], when a configurable element corresponds to a terminal node, the configurable element can be coupled to the output block 54 to provide an indication of a match to an external device).
Response to Arguments
Applicant argues that Brown fails to teach “wherein the STE is configured to represent a node of a graph edge as the portion of the graph problem to be solved” because the graph problem is not “a determination of whether a target node is reachable from an origin node and a determination of the distance from the origin node to the target node when it is determined that the target node is reachable from the origin node”.  The Examiner respectfully disagrees.  Brown is cited as representing “wherein the STE is configured to represent a node of a graph edge as the portion of the graph problem to be solved” by providing elements known as lattices to provide state transition elements (pa 0032) that are represented as finite state machine lattices forming a diagram (pa 0055) and a standard node 94 that transitions to ( e.g., has an edge 98 connecting to) another standard node 94 or a terminal node 96 (pa 0058), where the node represents an activated node for when the input data matches an edge 98 from the node 94 (pa 0057).  Brown was not cited to teach “a determination of whether a target node is reachable from an origin node and a determination of the distance from the origin node to the target node when it is determined that the target node is reachable from the origin node” and shows that a hierarchical graph can be provided for a graph problem to be solved.
Applicant argues that Brown fails to teach “a compiler configured to a program a finite state machine lattice with a stored value representative of an identification of a node of a graph problem to be solved for comparison against a character in a data stream” because there is no graph problem to be solved.  The Examiner respectfully disagrees.  The graph problem is determining if a pattern is present in the data stream by comparing input to a FSM lattice.  Brown states “state machine elements (SMEs) 34 can be configured by storing an image created by the compiler 20 into the registers and loading the bits in the registers into associated memory cells 80. In an example, the image created by the compiler 20 includes a binary image of high and low (e.g., 1 and 0) bits. The image can configure the FSM lattice 30 to implement a FSM by cascading the SMEs 34, 36” (pa 0052).  A compiler is used to program the FSM lattice with an image that represents the state of a pattern and therefore provides “a compiler configured to a program a finite state machine lattice with a stored value representative of an identification of a node of a graph problem to be solved for comparison against a character in a data stream”.

Applicant’s arguments regarding the teachings of Noyes and Salah have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Law et al. (US 2008/0101371) teaches a deterministic finite automata (DFA), or deterministic finite state machine, as represented in graphical form, that has a plurality of states each of which has an exit or transition dependent on an examination of the next `character` or `byte` in a string of characters that the DFA examines.
Chen et al. (US 2010/0229040) teaches a method and a device for creating a pattern matching state machine are provided.
Mistry (US 2017/0277811) teaches a computer implemented method to determine the satisfaction of one or more mapping conditions conditionally mapping a first state in a first pattern matching automaton to a second state in the first automaton.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169